Order denying motion for consolidation of two actions brought to recover damages arising out of the same collision between two motor vehicles, and for change of place of trial from Kings county to Ulster county, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs. In our opinion the controlling factor upon the facts in this case is that the causes of action arose in Ulster county. (Van Alstine v. Burt, 151 App. Div. 81; Mencke v. Goldberg, 208 id. 820; Woodland Lumber & Mfg. Co. v. Barnett, 185 id. 572; Schulz v. Hudson Valley Railway Co., 147 id. 788, 789; Rose v. Town of Richmond, 214 id. 142,144.) The actions may be consolidated without prejudice to any substantial rights, and the codefendant Bessie Gibber in the action in which Anna Gruber and Leo Gruber are plaintiffs has expressly consented to the removal of these actions to Ulster comity. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.